Citation Nr: 1013382	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depressive 
disorder (claimed as anxiety and depression).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2000 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for depression and 
anxiety.  She has stated on appeal that she sought treatment 
for depression in 2002 and 2003 while in service.  The 
service treatment records disclose treatment in April and May 
2003.  In April 2003, the Veteran was diagnosed with major 
depression and was prescribed Celexa.  In May 2003, the 
Veteran was prescribed more Celexa and inquired about an 
increase in dosage.  Throughout these treatment records, it 
was reported that the Veteran was seeing Mary Fritz, MSW for 
counseling.  It does not appear that the records from the 
counseling sessions are of record.  Such records should be 
requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  

Additionally, the Veteran submitted a copy of a July 2009 
Notice of Decision letter from the Social Security 
Administration indicating that her claim was fully favorable.  
While the Veteran has not specifically noted on what basis 
she was awarded SSA benefits, she has indicated that they 
possibly are relevant to her claim.  Therefore, efforts to 
obtain the relevant SSA records should be made on remand.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., 
Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 
(1998).

Finally, the Veteran's service treatment records indicate 
that the Veteran had a suicide attempt at age 17 in 1993, 
where she attempted to overdose on aspirin and sleeping 
pills.  She was hospitalized for 2 days before being 
released.  The Veteran underwent an enlistment examination in 
August 1999, during which the Veteran's suicide attempt was 
noted on the psychiatric portion of that examination.  The 
Veteran was referred for a psychological evaluation in 
October 1999, at which time no diagnosis was rendered of any 
psychiatric disorder.  The psychiatric evaluation did, 
however, note the existence of the prior depressive episode 
and suicide attempt.  On the basis of this examination, the 
Veteran received a waiver to enter the active duty.  The 
Veteran's separation examination in July 2003 was noted as 
normal, except for the Veteran's notation of her 
hospitalization in 1993 for a suicide attempt and mental 
health counseling in service.

The Veteran underwent a May 2009 VA psychiatric examination, 
which diagnosed social phobia, noted by the examiner as being 
a type of anxiety disorder.  The examiner opined that the 
Veteran's anxiety and depression was less likely than not 
(less than 50/50 probability) caused by her military service.  
The examiner noted that the Veteran acknowledged the onset of 
symptoms as being prior to her enlistment.  The examiner was 
not requested to, and did not, provide an opinion as to 
whether any preexisting depressive or anxiety disorder was 
aggravated by service.   

For purposes of aggravation of a preexisting disease, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Aggravation 
may not be conceded, however, where the disability underwent 
no increase in severity during service.  38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

Thus, this case must be remanded for a medical opinion as to 
whether the Veteran's current psychiatric condition was 
aggravated beyond normal progression by her military service.  
See 38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated her for a psychiatric 
disability during service and since her 
discharge from service, to specifically 
include counseling treatment by Mary Fritz 
during service.  After securing the 
necessary release, the RO/AMC should obtain 
these records.

2.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  After the above has been completed to 
the extent possible, the RO/AMC should 
return the claims file to the examiner who 
conducted the May 2009 VA mental disorders 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion on whether the Veteran had a 
preexisting psychiatric disorder.  If so, 
the examiner should provide an opinion 
whether that disorder was aggravated 
(permanently worsened beyond normal 
progression) by service.  A rationale for 
any opinion expressed should be provided.  
If the examiner determines that a new 
examination is necessary to respond to the 
question, then one should be scheduled.  
If the examiner is no longer available, 
the claims file should be provided to an 
examiner with equal or greater 
qualifications.  

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

